Judgment, Supreme Court, New York County (Joan Madden, J., and a jury), entered May 26, 2000, awarding plaintiff damages in the amounts of $10,000 for loss of reputation and $15,000 for lost earnings, unanimously affirmed, without costs.
In this defamation action by an employee against his supervisor, the jury’s verdict, finding that defendant’s qualified privilege was overcome by malice and reckless disregard for the truth or falsity of the statement (see, Liberman v Gelstein, 80 NY2d 429, 437-438; Park Knoll Assoc. v Schmidt, 59 NY2d 205, 208-209), was amply supported by the record. There is no basis upon which to disturb the jury’s assessment of the credibility of the witnesses and its resolution of the conflicts in evidence. Concur — Mazzarelli, J.P., Andrias, Friedman and Marlow, JJ.